DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (U.S. Pub #2016/0307968), in view of Lee et al (U.S. Pub #2017/0186824).
With respect to claim 1, Yoon teaches a method of manufacturing a display device, comprising: 
forming a middle layer (Fig. 9C, 330), which has a light-blocking area and a light-transmitting area (Paragraph 73-76), on a protective film (Fig. 9C, 310); and 
5bonding the protective film with the middle layer formed thereon and a display panel (Fig. 9D, 210), 
wherein the display panel has a display area (Fig. 2, DA) and a pad area, the pad area being spaced apart from the display area, 
the light-blocking area overlaps with the display area (Paragraph 73).
Yoon does not teach Yoon does no
a pad area, the pad area being spaced apart from the display area, 
the light transmitting area overlaps with the pad area.
Lee teaches a display device, wherein the panel comprises a pad area (Fig. 2; PAD; Fig. 7, PAD) spaced apart from the display area (Fig. 2 and 7, DA), wherein a light transmitting area (Fig. 2 and 7, 123 and Paragraph 14) overlaps with the pad area. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a pad area on the panel of Yoon as taught by Lee in order to make a connection between the panel and a PCB (Paragraph 6), and to provide a light transmitting area overlapping with the pad area as taught by Lee in order to expose an alignment key in the pad area (Paragraph 14). 

With respect to claim 2, Yoon does not teach forming the middle layer comprises forming, on the protective film, a light-blocking printed layer that partially covers the protective film.  Yoon does teach forming a light-blocking layer (Fig. 2, 371 and Paragraph 89) on the protective film, but does not teach that the layer is printed.
Lee teaches that a light blocking layer can be printed (Paragraph 66 and 71).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a light-blocking layer on the protective film of Yoon by printing as taught by Lee in order to achieve the predictable result of blocking light (Paragraph 66 and 71). 
With respect to claim 3, Yoon teaches isWith resforming an adhesive layer (Fig. 2, 400 and Paragraph 64) on the light-blocking printed layer and the protective film.  
With respect to claim 4, Yoon teaches that the display panel further has a non-display area (Fig. 2, NDA) that is disposed outside the display 20area, and the light-blocking area (Fig. 3, 330) partially covers the non-display area.  
With respect to claim 5, Yoon teaches that the light-blocking area only overlaps with the display area (Paragraph 73).  
With respect to claim 6, Lee teaches that a light-transmitting area has a light transmittance of 50% or higher for light having a wavelength of 550 nm (Fig. 16). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a light transmitting area of Yoon to have a transmittance of 90% as taught by Lee in order to expose an alignment key in the pad area (Paragraph 14).
With respect to claim 7, Lee teaches a light-blocking area has a light transmittance of 10% or lower for light having a wavelength of 550 nm (Fig. 16 and Paragraph 28 and 97). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a light blocking area of Yoon to have a transmittance of 10% as taught by Lee in order to reduce reflectivity in the non-display region (Paragraph 98).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826